Name: Commission Regulation (EEC) No 3144/90 of 30 October 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/34 Official Journal of the European Communities 31 . 10. 90 COMMISSION REGULATION (EEC) No 3144/90 of 30 October 1990 on the supply of various lots of skimmed-milk powder as food aid food aid ("*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1 987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 1,971 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 3 OJ No L 136, 26. 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 31 . 10. 90 Official Journal of the European Communities No L 302/35 ANNEX I LOTS A  B  C 1 . Operation Nos ('): 832/90, 833/90, 834/90, 869/90, 870/90 and 871 /90  Commission Decision of 1 . 3 . 1990 2. Programme : 1990 3. Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized :  vitaminized skimmed milk powder : A  B 2  C  skimmed milk powder : B 1 7 . Characteristics and quality of the goods (2) (') F) : see OJ No C 216, 14.8.1987 :  p. 4, I.1.B.1 to I.1.B3 (A  B 2  C)  p. 3, I.1 A1 to I.1 A.2 (B 1 ) 8 . Total quantity : 1 221 tonnes 9. Number of lots : three (A : 465 tonnes ; B : 340 tonnes ; C : 416 tonnes) 10 . Packaging and marking : 25 kilograms (C3):f) see OJ No C 216, 14. 8 . 1987 :  p. 4 and 6 (I.1.B.4 and I.1.B.43) (A  B 2  C)  p. 3 (I.1A3) (B 1 ) Supplementary marking on packaging : see Annex II and see OJ No C 216, 14. 8 . 1987 :  p. 6 (I.1.B.5) (A  B 2  C)  p. 3 (I.1A4) (B 1 ) 1 1 . Method of mobilization of product : Community market (A  B 2  C) The manufacture of skimmed milk powder and the incorporation of vitamins must be carried out after the award of the tender (Bl ) The manufacture of skimmed milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 12. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 26. 11 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 12. 1990 (b) period for making the goods available at the port of shipment : 1  15. 1 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58, rue de la Loi 200, B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*): refund applicable on 13. 10. 1990, fixed by Commission Regulation (EEC) No 2963/90 (OJ No L 282, 13. 10. 1990, p. 38) No L 302/36 Official Journal of the European Communities 31 . 10 . 90 LOT D 1 . Operation Nos ('): 877/90  880/90  Commission Decision of 3. 3. 1990 2. Programme : 1989 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of die recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Algeria 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of die goods 0(00 : see OJ No C 216, 14. 8. 1987, p. 4, I.1.B.1 to I.1 .B.3 8 . Total quantity : 750 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms (*) and see OJ No C 216, 14. 8 . 1987, p. 4 and 6, I.1.B.4 and I.l.B.4.3 Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization of product : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment : 15  31 . 12. 1990 1 8. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 26. 11 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 12. 1990 (b) period for making the goods available at the port of shipment : 1  15. 1 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, rue de la Loi , 200 B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*): refund applicable on 13. 10 . 1990, fixed by Commission Regulation (EEC) No 2963/90 (OJ No L 282, 13 . 10 . 1990, p. 38). 31 . 10 . 90 Official Journal of the European Communities No L 302/37 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate for each action number/shipping number from an official entity certifying that for the product to be delivered the stan ­ dards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (]) Commission delegate to be contacted by the successful tenderer : see list published in OJ No 227, 7 . 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  23610 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. O The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. O The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (*) The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (') Palletization of skimmed-milk powder : 25-kilogram bags to be supplied on a two-way double-deck pallet with protruding slats, as per design, of the following dimensions : 1,1 m x 1,4 m :  upper board : 22 mm thick,  bottom board : 22 mm thick,  blocks : 95 x 95 mm. 40 bags to be placed onto the pallets, interlocked and shrink-wrapped with a plastic sheet of 150 |Ã ¼m thickness, with three external nylon straps in each direction to secure the unit-load. No L 302/38 Official Journal of the European Communities 31 . 10. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 465 465 WFP Tchad Action N" 832/90 / Tchad / 0349900 / Lep Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Douala en transit vers Ndjamena, Tchad B 340 Bl  140 WFP Tanzania Action No 833/90 / Tanzania / 0229802 / DSM / Gift of the European Economic Community / Action of the World Food Programme / Zanzibar B2  200 WFP Botswana Action No 834/90 / Botswana / 0032404 / VSMP / Gift of the European Economic Community / Action of the World Food Programme / Durban in transit to Lobatsi, Botswana C 416 Cl  200 WFP Liban Action N ° 869/90 / Liban / 0052402 / Lep Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Ouzai Port C2  200 WFP Liban Action N0 870/90 / Liban / 0052402 / Lep Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Ouzai Port C3  16 WFP Seychelles Action No 871 /90 / Seychelles / 0254601 / VIT DSM / Gift of the European Economic Community / Action of the World Food Programme / Victoria 31 . 10. 90 Official Journal of the European Communities No L 302/39 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem D 750 300 Caritas Belgica AlgÃ ©rie Action N0 877/90 / Lait en poudre / AlgÃ ©rie / Caritas B 90284 / Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne pour distribution gratuite 75 WCC AlgÃ ©rie Action N0 878/90 / Lait en poudre / AlgÃ ©rie / WCC / 90700 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne pour distribution gratuite 300 WCC AlgÃ ©rie Action N0 879/90 / Lait en poudre / AlgÃ ©rie / WCC / 90712 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne pour distribution gratuite 75 Oxfam Belgium AlgÃ ©rie Action N ° 880/90 / Lait en poudre / AlgÃ ©rie / WCC / 90802 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne pour distribution gratuite